 576
 
 
 
 
DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
 
359 NLRB No. 60
 
Austin Fire Equipment, LLC 
and
 
Road Sprinkler 
Fitters Local Union No. 669, U.A., AFL

CIO.  
Case 15

CA

019697
 
February 7, 2013
 
ORDER DENYING MOTION
 
FOR
 
RECONSIDERATION
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
G
RIFFIN
 
AND 
B
LOCK
 
On September 28, 2012, the National Labo
r Relations 
Board, by a three
-
member panel, issued a Decision and 

u-

v-
erned by Section 8(f) of the Act and that the Respondent 
violated Section 8(a)(5) a
nd (1) by failing and refusing to 
continue in effect all the terms and conditions of the 
agreement between the National Fire Sprinkler Associ
a-

1
  
On November 9, 2012, the Union filed a motion for r
e-
c
onsideration.
2
  
The Respondent filed a memorandum in 
opposition to the motion for reconsideration, and the 

 
In seeking reconsideration, the Union argues that the 

ledgement 

by the parties did not establish that their relationship was 
governed by Section 9(a).  The Board found that the 
Acknowledgement failed to satisfy the three
-
part test for 
establishing 9(a) stat
us based on a written recognition 
agreement, as set forth in 
Staunton Fuel & Material, Inc.
, 
335 NLRB 717 (2001).  Specifically, the Board found 
that the Acknowledgement lacked the required confirm
a-

ba
sed on the support or authorization of a majority of 
unit employees.  Rather, that document stated only that 

reliable information, confirmed that a clear majority of 
the [employees] are members of, a
nd represented by [the 

relationship.
 
The Union further contends that no party asserted the 
rationale relied on by the Board.  However, the Union 

 
fin
d-
ing, the Acknowledgement satisfied the 
Staunton Fuel
 
test.  The Union specifically asserted that the judge mi
s-
read the Acknowledgement when she found that the do
c-
                                        
                  
 
1
 
359 NLRB 
7
.
 
2
 

USA Fire Protection,
 
358 NLRB 
172
2
 
(2012).  We have denied that 
r
e
quest in a separate Order issued today.
 
ument failed to demonstrate that the recognition was 
based on a showing of or offer to sh
ow majority support.  

r-
mine whether the Acknowledgement was sufficient to 


merit.
 
The Unio
n further maintains that the Acknowledg
e-



m-
ployer therefore unconditionally acknowledges and
 
co
n-
firms that Local Union 669 is the exclusive bargaining 
representative of [the employees] pursuant to Section 

noted in 
Staunton
 
that although recognition language 
need not mention Section 9(a) expl

r-
ence would indicate that the parties intended to establish 


Staunton
 
does not suggest that the inclusion of such a 
reference is
 
conclusive and obviates the need to apply the 
prescribed three
-
part test.  In fact, 
Staunton
 
adopted the 
standard of the Tenth Circuit in 
NLRB v. Triple C 
Maintenance, Inc.
,
3
 
and 
NLRB v. Oklahoma Installation 
Co.
4
  
In 
Triple C
, the court, after finding th
at the e
m-
ployer expressly granted recognition under Section 9(a), 

e-

predicated on a clear showing of majority support for 
[the Union] indicated
 

219 F.3d at 1155.  If, as the Union here contends, the 
reference to Section 9(a) were sufficient to establish a 

additional fin
d
ing would have been superfluous rather 
than significant.  In 
Oklahoma Installation Co.
, by co
n-

n-
ship was governed by Section 8(f) because, among other 
things, their recogn
i
tion agreement stating that the union 
represented a majority of unit
 
employees failed to co
n-
firm that the union had shown or offered to show major
i-
ty support.
 

inconsistent with Board and court precedent.  We dis
a-

t

i-
                                        
                  
 
3
 
219 F.3d 1147 (2000), enfg. 327 NLRB 42 (1998).
 
4
 
219 F.3d 1160 (2000), denying enf. 325 NLRB 741 (1998).
 
  
 
 
 
 
AUSTIN FIRE EQUIPMEN
T
,
 
LLC
 
 
 
 
577
 
 
 
 
 
sions in 
Triple A Fire Protection, Inc.
5
 
and 
MFP Fire
 
Protection, Inc.
6
  
As we stated in the Decision and Order 
in this proceeding, the Union has materially revised the 
language of its form recogniti
on agreement since those 
cases arose.  359 NLRB 
37, 37
 
fn. 5.  Moreover, as di
s-
                                        
                  
 
5
 
312 NLRB 1088 (1993), enfd. 136 F.3d 727 (11th Cir. 1998), cert. 
denied 525 U.S. 1067 (1999).
 
6
 
318 NLRB 840 (1995), enfd. on other grounds 101 F.3d 1341 (10th 
Cir. 1996).
 

precedent, including 
Triple C Maintenance
 
and 
Oklah
o-
ma Installation Co.
 
Accordingly, having duly considered the matter, th
e 
Board finds that the Union has not raised any extraord
i-
nary circumstances warranting reconsideration of the 


 
I
T IS ORDERED

reconsider
ation is denied.
 
 
